Citation Nr: 0636126	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  01-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability of 
the left leg (claimed as eczema and a rash on the left leg).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 until 
September 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

Regarding the procedure of the veteran's service connection 
claim, the RO initially denied the claim in a February 2000 
rating decision on appeal stemming from a claim filed in 
September 1999.  In April 2000, the veteran submitted new 
evidence and the RO reconsidered, and again denied, his 
service connection claim in a June 2000 rating decision.  The 
veteran filed a notice of disagreement, and substantive 
appeal, both of which were timely as to the February 2000 and 
June 2000 rating decisions.  See 38 C.F.R. § 20.302 (a) and 
(b) (2006).  Giving the veteran the benefit of the doubt as 
to which rating decision is on appeal, the Board will 
construe the earlier, February 2000 rating decision, as being 
on appeal.  38 U.S.C.A. § 5107(b).
  

FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  A skin disability of the lower left leg, to include 
eczema, was first demonstrated years after service and the 
probative, competent medical evidence of record does not link 
this skin disability to active service.


CONCLUSION OF LAW

A skin disability of the left leg, to include eczema, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
an April 2004 letter from VA to the appellant.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Additionally, a June 2006 communication informed the veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the 
initial AOJ adjudication denying the claim preceded enactment 
of the VCAA, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim as well as a lay statement 
from the veteran's wife.  The Board has carefully reviewed 
these statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- herbicide exposure

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2006).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See also Haas v. 
Nicholson,  20 Vet. App. 257 (2006).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran was diagnosed with actinic keratosis on the left side 
of the hip in May 1994, eczema involving the left lower leg 
in May 1995 and in July 1997, and dyschromia and xerosis of 
the lower left leg by a VA examiner in April 2006.  Based on 
this evidence, the Board finds a current skin disability of 
the left leg has been clinically demonstrated, and the first 
element of a service connection claim is therefore satisfied.

With respect for an in-service incurrence, the veteran's 
service medical records are negative for complaints of, or 
treatment for, eczema or any skin disability.  The veteran 
was seen for swelling of the left ankle in January 1968.  
Additionally, the clinical separation examination reported 
normal findings as to the condition of the veteran's skin.

In regard to a clinical nexus, the veteran underwent a VA 
examination in April 2006.  After reviewing the claims file 
and performing physical examination, the examiner opined it 
is less than a 50 percent certainty that the veteran's 
current skin disability was related to his active service.  
Instead, the examiner opined that its onset was by history.  
He added that "it is more than likely than not that the rash 
is a manifestation of asteatotic and/or xerotic eczema as it 
appears currently to be controlled simply with a 
moisturizing, hydrating, peeling agent, AmLactin and not a 
corticosteroid."  The examiner also opined that the current 
rash is not related to the veteran's ankle injury.  The 
examiner did note that if the veteran's condition worsens and 
swelling appears, his opinion could change.  However, the 
record does not indicate that the veteran's condition has 
changed.      

The Board acknowledges statements of record by J.B.B., M.D.  
In a March 2000 letter, Dr. J.B.B. stated that according to 
his medical records the veteran first mentioned his skin 
condition in June 1979.  The Board notes that this was almost 
9 years after the veteran was discharged from active service.  
Dr. J.B.B. also stated that he "can not say [the veteran's] 
condition was or was not caused by his service in Vietnam."  
In another letter from Dr. J.B.B., received in April 2004, it 
was opined that the veteran's skin problem on his lower left 
leg "is just as likely to have been started while on duty in 
Vietnam as not."  The Board notes that no rationale or 
supporting documentation was provided to support this 
opinion.

In weighing the probative value of the evidence, the Board 
finds the VA examiner's opinions to be more probative than 
opinions of Dr. J.B.B., because the claims file was reviewed 
and thorough supporting rationale for the diagnosis was 
provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  Additionally, the Board observes that the evidence 
of record establishes that first complaint regarding the 
veteran's skin disability was in 1979, many years after being 
discharged from active duty.  The Board notes that the lapse 
of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, in the absence of demonstration of continuity of 
symptomatology, the Board finds that demonstration of a skin 
disability of the lower left leg many years after discharge 
from service, to be too remote from service to be reasonably 
related to it.  Thus, service connection on a nonpresumptive 
direct basis is not warranted.  The Board will now discuss 
service connection on a presumptive basis.    

Regarding presumptive service connection based on herbicide 
exposure, the evidence of record establishes that the veteran 
had service within the Republic of Vietnam between January 9, 
1962 and May 7, 1975.  Specifically, the remarks section of 
his DD form 214 states that he served in Vietnam from March 
1968 to October 1969.  As such, it is presumed that he was 
indeed exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e) as listed above.  As none of 
the veteran's diagnosed skin disorders is among the diseases 
recognized under 38 C.F.R. § 3.309(e), presumptive service 
connection on the basis of herbicide exposure is not 
possible.

The veteran has submitted supporting statements made by him 
and his spouse that his current eczema is related to his 
military service.  The Board acknowledges these statements, 
but it notes that neither the veteran nor his spouse have 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, these lay opinions do not constitute competent 
medical evidence and lack probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to show any complaints or 
treatment in service for a skin disability of the left leg, 
nor for years thereafter.  Furthermore, the probative, 
competent evidence does not attribute a current left leg skin 
disability to service, to include herbicide exposure.  
Additionally, while the veteran's service in Vietnam allows 
for a presumption of herbicide exposure in the present case, 
no diagnosed skin disability is among the diseases listed 
under 38 C.F.R. § 3.309(e), precluding a grant of presumptive 
service connection as due to herbicide exposure.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a skin disability of 
the left leg, to include eczema, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


